Citation Nr: 0840236	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a nonservice-connected pension.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to August 
1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
reinstatement of payment of a nonservice-connected pension 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In November 2002, the RO granted a nonservice-connected 
pension.  The veteran met the applicable service requirements 
and was found to be permanently and totally disabled as a 
result of nonservice-connected disabilities.  In June 2005, 
the RO notified the veteran that his pension benefits would 
be terminated retroactive to August 1, 2004, based on income 
that exceeded the maximum annual pension limit.  In December 
2006, the RO informed the veteran that reinstatement of his 
pension benefits had been considered based on his Eligibility 
Verification report but his income still exceeded the maximum 
annual pension limit.  In January 2007, the RO received the 
veteran's notice of disagreement with the decision and 
provided a statement of the case in July 2007.  In August 
2007, the veteran perfected an appeal and indicated that he 
did not desire a hearing before the Board. 

However, in correspondence in June 2008, prior to 
consideration of his appeal, the veteran requested a hearing 
before the Board sitting at the RO.  38 C.F.R. § 20.700 
(2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board sitting at the RO at the next 
appropriate opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




